Exhibit 10.21 (o) NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. THIRD AMENDMENT TO SECOND AMENDED AND RESTATED INVENTORY FINANCING AGREEMENT [****] THIS AMENDMENT (the “Amendment”), dated this 22nd day of October, 2016, is a Third Amendment to that certain Second Amended and Restated Inventory Financing Agreement dated October 30, 2015, as amended by that certain First Amendment to Second Amended and Restated Inventory Financing Agreement (the “First Amendment”) dated March 31, 2016 and that certain Second Amendment to Second Amended and Restated Inventory Financing Agreement dated June 9, 2016 (as further amended, supplemented or otherwise modified from time to time, the “Financing Agreement”) [****] entered into by and among the undersigned Dealers (each, individually, a “Dealer” and, collectively, “Dealers”), Wells Fargo Commercial Distribution Finance LLC (in its individual capacity, “CDF”) as Agent (CDF, in such capacity as agent, is herein referred to as “Agent”) for the several financial institutions that are parties to the Financing Agreement or may from time to time become a party to the Financing Agreement (collectively, the “Lenders” and individually each a “Lender”) and for itself as a Lender, and such Lenders.
